                       UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA

                                CASE NO. 1:19-CV-593


 ZION WILLIAMSON,

                             Plaintiff,

               v.                                              FIRST AMENDED
                                                                 COMPLAINT
 PRIME SPORTS MARKETING, LLC, and
 GINA FORD,

                             Defendants.



                          FIRST AMENDED COMPLAINT

      Plaintiff Zion Williamson, by and through his attorneys, for his First Amended

Complaint against Defendants Prime Sports Marketing, LLC (“Prime Sports”) and Gina

Ford (collectively, “Defendants”) hereby alleges as follows:

                             NATURE OF THE CLAIMS

      1.     Floridians Gina Ford and Prime Sports came to North Carolina beginning in

approximately early January 2019, seeking to cash in on a supremely talented collegiate

student-athlete, Zion Williamson. After initiating a multitude of contacts with Mr.

Williamson and his family, Defendants, on April 20, 2019, entered the state for the sole

purpose of signing Mr. Williamson to a “marketing agent agreement.” This agreement

contained draconian terms, such as that it purports not to be terminable for any reason for

five years, and thereafter is terminable by Mr. Williamson only “for cause.” Moreover, in



                                           -1-


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 1 of 25
flagrant disregard of their clear obligations under North Carolina law, Defendants chose

not to inform Mr. Williamson that, by signing their draconian marketing agent agreement,

he would immediately forfeit his remaining eligibility as a collegiate athlete.

       2.     In an effort to entice Mr. Williamson to choose Defendants to represent him,

Defendants also made numerous misrepresentations to portray Ms. Ford as a highly

successful and experienced marketing agent with the requisite expertise to maximize Mr.

Williamson’s “brand.” Ms. Ford held herself out as the “lead global brand marketer” for

the sprinter and Olympic athlete Usain Bolt, and other highly successful athletes, failing to

portray honestly the limited scope of her work for some of the athletes, and misrepresenting

the existence of a business relationship with others.

       3.     Fortunately, the North Carolina General Assembly had the foresight in 2003

to enact legislation to prohibit individuals and their businesses, like these Defendants, from

seeking to exploit the State’s pool of talented young men and women. Specifically, the

General Assembly enacted legislation to protect Mr. Williamson, a teenager, from

precisely the kind of unscrupulous behavior giving rise to this action. First, North

Carolina’s Uniform Athlete Agent Act, N.C. Gen. Stat. § 78C-85 et seq. (the “UAAA”)

forbids an individual from acting as an athlete agent without holding a certificate of

registration from the Athlete Agent Registration Office of the North Carolina Secretary of

State, and specifically provides that any purported agency contract resulting from actions

taken without registration is void. Neither Ms. Ford nor anyone associated with Prime




                                            -2-


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 2 of 25
Sports is registered as an agent in North Carolina. Therefore, as a matter of law, the

“marketing agent agreement” is null, void, and has no legal effect.

       4.     Moreover, the UAAA also precludes agents and would-be agents, like Gina

Ford, from inducing a student-athlete to lose his or her eligibility unwittingly. The UAAA

requires that any contract contain a conspicuous notice provision, set out in boldface type

and capital letters, near the athlete’s signature line. The prominent notice must, among

other things, disclose that, by signing the agreement, the athlete loses eligibility to compete

as a student-athlete in his or her sport. The notice provision also must indicate that the

student-athlete may cancel the contract within 14 days after signing it. Any contract that

does not have such a disclaimer is voidable by the student-athlete. The agreement

Defendants presented to Mr. Williamson did not include the notice provision the UAAA

requires.

       5.     Additionally, although one would expect honesty from would-be agents like

Gina Ford, the UAAA specifically mandates that, under the law, agents must be honest

with student-athletes when seeking to induce them to enter into a representation agreement.

Defendants, however, intentionally and materially misrepresented their experience and

roles in representing professional athletes for the purpose of enticing Mr. Williamson to

sign their marketing agent agreement.

       6.     Upon realizing that Defendants had misled him, Mr. Williamson promptly

sent notice to Defendants that the agreement was void as a matter of law and, out of an

abundance of caution, that he was voiding the agreement, as was his right under North



                                             -3-


      Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 3 of 25
Carolina law. Defendants’ response highlights that they were not only unqualified to act

on Mr. Williamson’s behalf, but that they actually intended to act only in Defendants’ best

interests. Shockingly, Defendants insisted that Mr. Williamson had already forfeited his

college eligibility five days before signing the marketing agent agreement when he posted

a video indicating that he intended to participate in the National Basketball Association

(“NBA”) draft. Defendants’ characterization of Mr. Williamson’s intention to participate

in the NBA draft has neither a factual nor legal basis and ignores applicable NCAA and

Division I rules. To make matters worse, Defendants threatened that if Mr. Williamson

terminated their draconian “marketing agent agreement,” they would sue Mr. Williamson

for damages in excess of one hundred million dollars.

       7.     Defendants’ explicit threats necessitate filing this action to obtain a judicial

determination that the marketing agent agreement Mr. Williamson signed is void as a

matter of law and of no force and effect. Mr. Williamson seeks a declaration that he is free

from the draconian agreement Defendants induced him to sign in total disregard of his legal

rights and also brings claims of fraudulent inducement and violations of the North Carolina

Unfair and Deceptive Trade Practices Act.

                                     THE PARTIES

       8.     Plaintiff Zion Williamson, beginning in August 2018 and at all times relevant

herein, was a citizen and resident of the State of North Carolina, residing in Durham

County. Mr. Williamson currently resides in the State of Louisiana.




                                            -4-


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 4 of 25
         9.    Defendant Prime Sports Marketing, LLC is a Florida limited liability

company with its principal place of business in Miami, Florida. Upon information and

belief, Defendant Prime Sports Marketing, LLC’s members include only Defendant Gina

Ford.

         10.   Defendant Gina Ford is, and at all times relevant herein was, a citizen and

resident of the State of Florida.

                             JURISDICTION AND VENUE

         11.   This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a)(1) because this is an action between citizens of different states, and the

amount in controversy exceeds $75,000 exclusive of interests and costs.

         12.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because

Defendants are subject to personal jurisdiction in this forum and a substantial part of the

events giving rise to the claim occurred in this District.

                               FACTUAL ALLEGATIONS

I.       Background on Mr. Williamson

         13.   Over the past year, Zion Williamson has become a household name. Known

best for his electrifying slam dunks and abounding energy, Mr. Williamson was a standout

student-athlete and, following the events that gave rise to the litigation, was selected as the

first overall pick in the 2019 NBA draft.

         14.   In high school in Spartanburg, South Carolina, Mr. Williamson led his team

to three consecutive state championships from 2016-2018, earned South Carolina “Mr.



                                             -5-


        Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 5 of 25
Basketball” recognition in 2018, was recognized as a McDonald’s All-American in 2018,

finished runner-up for “Mr. Basketball USA” in 2018, and was a USA Today All-USA first

team honoree in 2018.

       15.    Mr. Williamson enrolled as a student-athlete at Duke University (“Duke”) in

2018. During the 2018-2019 academic year, Mr. Williamson played collegiate basketball

for Duke as a true freshman. During his freshman year, Mr. Williamson helped Duke win

the 2019 Atlantic Coast Conference (the “ACC”) men’s basketball tournament, and was

named the tournament’s most valuable player. Mr. Williamson also led Duke to the Elite

Eight of the 2019 National Collegiate Athletic Association (the “NCAA”) men’s basketball

tournament. As a result of his on-the-court play during the 2018-2019 collegiate basketball

season, Mr. Williamson earned the ACC’s Player of the Year and Rookie of the Year

honors, was awarded AP Player of the Year and Sporting News Men’s College Basketball

Player of the Year honors, and won the Wayman Tisdale Award as National Freshman of

the Year.

II.    Background on Defendants

       16.    Prime Sports is a Florida limited liability company that has been in

existence since April 1, 2018. Gina Ford is the President, Manager, and Registered Agent

for service of process for Prime Sports. Ms. Ford is not: a registered athlete agent in the

State of North Carolina, as evidenced through the publicly available list on the North

Carolina Secretary of State’s website

(https://www.sosnc.gov/divisions/athlete_agents/List_of_Athlete_Agents). Upon



                                            -6-


      Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 6 of 25
information and belief, Ms. Ford also is not: (i) an agent certified by the National

Basketball Players Association (the “NBPA”) or (ii) a registered athlete agent in her

home state of Florida.

III.    Defendants Contact Mr. Williamson with the Intent of Entering Into an
        Agency Contract with Him

        17.   During the first few months of 2019, Defendants repeatedly initiated contact

with Mr. Williamson’s family in an effort to recruit Mr. Williamson and persuade him to

sign an agency contract with them. Mr. Williamson was playing college basketball for

Duke during Defendants’ solicitation of him.

        18.   After making initial contact in approximately early January 2019,

Defendants sent numerous text messages to Mr. Williamson‘s family, approached Mr.

Williamson’s family before and after Duke Basketball games (despite requests to refrain

from doing so), and physically travelled to Durham, North Carolina on approximately four

separate occasions during the first few months of 2019 to meet with Mr. Williamson and/or

his family. At least two of these meetings occurred during the 2018-2019 collegiate regular

basketball season. During these meetings, Defendants provided materially false and

misleading information about their alleged marketing experience and capabilities in order

to induce Mr. Williamson to enter into a marketing agent agreement.

        19.   On April 15, 2019, Mr. Williamson posted a video on Instagram thanking his

teammates and coach for an incredible year and indicating that he intended to pursue his

dream and declare for the 2019 NBA draft. Although a public statement, an Instagram




                                            -7-


       Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 7 of 25
posting does not cause a student-athlete to forgo his ability to return to college and continue

playing collegiate basketball.

       20.    Ms. Ford knew and understood that Mr. Williamson was a student-athlete at

least during the months that Defendants attempted to recruit him. Indeed, in a letter from

her attorneys dated June 4, 2019, Ms. Ford argued that Mr. Williamson had forfeited his

student-athlete status when he “declared eligible for the 2019 NBA draft on or about April

15, 2019” (emphasis added). A copy of this letter is attached hereto as Ex. A and

incorporated herein by reference. As such, by their own admission, Defendants knew that

Mr. Williamson was a student-athlete in the preceding months during which they recruited

him and concede that he maintained that student-athlete status until at least April 15, 2019.

       21.    On April 20, 2019, Mr. Williamson entered into a marketing agent agreement

with Defendants. At the time that he signed the marketing agent agreement, Mr.

Williamson was a student-athlete.

IV.    North Carolina’s Uniform Athlete Agents Act

       22.    In recognition of the vulnerability of collegiate student-athletes during their

year(s) in school and when they are transitioning into professional sports, state legislatures

have enacted legislation aimed at deterring charlatans and manipulative agent conduct. In

2003, North Carolina enacted the UAAA to protect student-athletes and schools from the

profound consequences that can arise from signing an agency contract, including

specifically issues relating to amateur status and collegiate eligibility. The UAAA sets forth

provisions governing particular aspects of the student-athlete/agent relationship, including



                                             -8-


      Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 8 of 25
an agent’s recruitment and solicitation of student-athletes, registration requirements, and a

required form of contract.

       An Agent’s Registration Requirement

       23.     The UAAA explicitly regulates the recruitment and solicitation of student-

athletes, in addition to the signing of contracts. Section 78C-88 of the UAAA mandates

that “an individual may not act as an athlete agent in [North Carolina] without holding a

certificate of registration under G.S. 78C-90 or G.S. 78C-92.” Section 78C-86 of the

UAAA defines an “athlete agent” as “[a]n individual who enters into an agency contract

with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter

into an agency contract. The term includes an individual who represents to the public that

the individual is an athlete agent.” (emphasis added).

       24.     The UAAA defines the term “agency contract” to mean “[a]n agreement in

which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-

athlete a professional-sports-services contract or an endorsement contract.” The statute

further defines an “endorsement contract” as “[a]n agreement under which a student-athlete

is employed or receives consideration to use on behalf of the other party any value that the

student-athlete may have because of publicity, reputation, following, or fame obtained

because of athletic ability or performance.” The agreement that Defendants enticed Mr.

Williamson to sign is clearly an agency contract under the UAAA.

       25.     Mr. Williamson also was a “student-athlete” because he was, at all relevant

times, “[a]n individual who engages in, is eligible to engage in, or may be eligible in the



                                              -9-


      Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 9 of 25
future to engage in any intercollegiate sport.” Indeed, as described above, Mr. Williamson

was playing basketball for Duke during the time period in which Defendants were soliciting

him.

        26.   Thus, Defendants recruited and solicited Mr. Williamson, a student-athlete,

to enter into an agency contract. Defendants were required under North Carolina law to

hold a certificate of registration in North Carolina to do so. Yet, Defendants lacked a North

Carolina certificate of registration.

        27.   Pursuant to Section 78C-88 of the UAAA, “[a]n agency contract resulting

from conduct in violation of this section [78C-88] is void, and the athlete agent shall return

any consideration received under the contract.” Thus, Defendants’ purported agreement

with Mr. Williamson is void because they were not permitted under the law to enter into

an agency agreement with him.

        28.   Defendants cannot rely on any exception to the rule to somehow save their

unlawful conduct. Section 78C-88 provides only two limited exceptions to the general

certification rule. Neither applies to Defendants. The first exception states: “Before being

issued a certificate of registration, an individual may act as an athlete agent in this State for

all purposes except signing an agency contract if: (i) a student-athlete or another person

acting on behalf of the student-athlete initiates communication with the individual; and (ii)

within seven days after an initial act as an athlete agent, the individual submits an

application for registration as an athlete agent in this State.” The second exception provides

that “[a] North Carolina licensed and resident attorney may act as an athlete agent in this



                                             - 10 -


       Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 10 of 25
State for all purposes without registering pursuant to this section if the attorney neither

advertises directly for, nor solicits, any student-athlete by representing to any person that

the attorney has special experience or qualifications with regard to representing student-

athletes and represents no more than two student-athletes.”

          29.   Defendants are not licensed agents in North Carolina or resident North

Carolina attorneys, nor did they apply for registration as an athlete agent in North Carolina.

          30.   There are no other exceptions to the registration requirement under Section

78C-88 of the UAAA.

          Required Form of Contract

          31.   Section 78C-94 of the UAAA sets forth certain requirements of an agency

contract between an athlete agent and a student-athlete. Specifically, Section 78C-94(c)

states:

                (c) An agency contract must contain, in close proximity to the
                signature of the student-athlete, a conspicuous notice in boldface type
                in capital letters stating:

                          WARNING TO STUDENT-ATHLETE
                IF YOU SIGN THIS CONTRACT:
                (1)  YOU SHALL LOSE YOUR ELIGIBILITY TO
                COMPETE AS A STUDENT-ATHLETE IN YOUR
                SPORT;
                (2)  IF YOU HAVE AN ATHLETIC DIRECTOR,
                WITHIN 72 HOURS AFTER ENTERING INTO THIS
                CONTRACT, BOTH YOU AND YOUR ATHLETE
                AGENT     MUST    NOTIFY   YOUR ATHLETIC
                DIRECTOR;
                (3)  YOU WAIVE YOUR ATTORNEY-CLIENT
                PRIVILEGE WITH RESPECT TO THIS CONTRACT
                AND CERTAIN INFORMATION RELATED TO IT;
                AND

                                             - 11 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 11 of 25
              (4)  YOU MAY CANCEL THIS CONTRACT WITHIN
              14 DAYS AFTER SIGNING IT. CANCELLATION OF
              THIS CONTRACT SHALL NOT REINSTATE YOUR
              ELIGIBILITY.

       32.    Section 78C-94 of the statute states that, “[a]n agency contract that does not

conform to this section is voidable by the student-athlete. If a student-athlete voids an

agency contract, the student-athlete is not required to pay any consideration under the

contract or to return any consideration received from the athlete agent to induce the student-

athlete to enter into the contract.”

       33.    The agreement at issue in this case does not contain the statutorily required

language.

       34.    Mr. Williamson notified Defendants that the agreement was voided.

       Prohibited Conduct

       35.    Section 78C-98 of the UAAA sets forth nine categories of conduct that

agents are prohibited from undertaking. The categories of prohibited conduct include the

following four: (1) giving materially false or misleading information with the intent to

induce a student-athlete to enter into an agency contract; (2) intentionally initiating contact

with a student-athlete unless the athlete agent is registered as required by the UAAA; (3)

intentionally failing to register as required under the UAAA; and (4) failing to notify a

student-athlete before he or she signs or otherwise authenticates an agency contract that

such signing or authentication shall make the student-athlete ineligible to participate in that

sport. As set forth in this First Amended Complaint, Defendants engaged in all four

categories of prohibited conduct.

                                            - 12 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 12 of 25
V.    Defendants Unlawfully Entered Into an Agency Contract with Mr. Williamson

      36.    As alleged above, as early as January 2019, during the 2018-2019 college

basketball season, Defendants aggressively pursued Mr. Williamson, both directly and

through his family. Defendants approached Mr. Williamson’s family before and after

basketball games, texted them repeatedly about a potential business relationship, and

eventually met with Mr. Williamson and his family to discuss the prospect of entering into

a marketing agent agreement.

      37.    At the time that Defendants first initiated contact with Mr. Williamson and

his family, and at least until the date on which he entered into the marketing agent

agreement, Mr. Williamson was a student-athlete, as that term is defined in the UAAA.

      38.    In order to induce Mr. Williamson to enter into a marketing agent agreement

with Defendants, Ms. Ford made a number of representations during her recruitment, many

of which Mr. Williamson later learned were untrue.

      39.    For example, Ms. Ford held herself out as Usain Bolt’s “lead global brand

marketer,” responsible for (among other things) Usain Bolt’s electric scooter launch in

London. Ms. Ford promised Mr. Williamson and his family that she could provide the same

type of global recognition for Mr. Williamson. This representation appealed to Mr.

Williamson. However, as Mr. Williamson later learned, Ms. Ford’s representation was

untrue.




                                          - 13 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 13 of 25
       40.    Upon information and belief, although Ms. Ford does, in fact, participate as

a member of a team that represents Mr. Bolt, Ms. Ford is not, and never has been, Mr.

Bolt’s lead global brand marketer.

       41.    Ms. Ford also sought to induce Mr. Williamson to engage her by representing

that she had served as the primary marketing agent for a number of other first and second

round NBA draft picks. Mr. Williamson later found out that these representations were

inaccurate and that Ms. Ford had exaggerated the nature of her business relationship with

these NBA athletes. Mr. Williamson relied on Ms. Ford’s materially false and misleading

representations about her qualifications in choosing to engage her services.

       42.    On April 20, 2019, Defendants again met with Mr. Williamson and his family

at his residence in Durham, North Carolina. Defendants’ purpose in meeting with Mr.

Williamson was to induce him to sign a certain Consulting and Joint Marketing and

Branding Agreement (the “Agreement”). At this meeting, Defendants unlawfully entered

into the Agreement with Mr. Williamson, who was then a student-athlete under the UAAA.

A copy of the Agreement is attached hereto as Ex. B and incorporated herein by reference.

Paragraph 7(a) of the Agreement identifies Gina Ford as the Prime Sports “designated

individual for all purposes” of the Agreement.

       43.    Defendants made additional materially untrue and misleading statements and

materially false promises and representations to Mr. Williamson during this April 20th

meeting to induce him to sign the Agreement. During the meeting, prior to deciding to sign

with Defendants, in the presence of both his mother and stepfather, Mr. Williamson asked



                                           - 14 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 14 of 25
Ms. Ford whether he would forfeit his eligibility to return to Duke to play basketball if he

signed a marketing agent agreement with Prime Sports and her. Ms. Ford assured Mr.

Williamson that his signing the Agreement would have no impact on his eligibility because

she was a “marketing agent not a player agent.” At the time, based on his conversation with

Ms. Ford, he believed that he could sign the Agreement without forfeiting his eligibility.

In reliance on this representation, which, unbeknownst to Mr. Williamson at the time, was

patently wrong and incorrect, Mr. Williamson signed the Agreement.

       44.    The Agreement is an agency contract governed by the UAAA.

       45.    At the time of initiating contact with Mr. Williamson and his family to recruit

Mr. Williamson and solicit him to enter into a marketing agent agreement with the

Defendants, and at the time of entering into the Agreement, neither Defendant—though

acting as athlete agents under the UAAA—held a certificate of registration under G.S. 78C-

90 or G.S. 78C-92, as is required under Section 78C-88 of the UAAA. Also, upon

information and belief, neither Defendant met either of the two limited exceptions

contained in Section 78C-88, Subsections (b) and (c). The Agreement, therefore, is void

under Section 78C-88(d) of the UAAA.

       46.    In addition to being void for failure of Defendants to meet the UAAA’s

registration requirements, the Agreement is also voidable under Section 78C-94 of the

UAAA because the Agreement does not include the conspicuous notice in boldface type in

capital letters that Section 78C-94, Subsection (c) requires, let alone in the proximity of

Mr. Williamson’s signature:



                                           - 15 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 15 of 25
       47.    In addition, Defendants’ conduct as described in this First Amended

Complaint is prohibited under Section 78C-98 of the UAAA. Specifically, Defendants

provided materially false and misleading information about their qualifications, and made

materially false promises and representations that Mr. Williamson would not forfeit his

eligibility, to induce him to sign the Agreement. Moreover, the Defendants intentionally

initiated contact with Mr. Williamson when they did not hold certificates of registration,

as required under the UAAA, and they failed to notify Mr. Williamson before he signed

the Agreement that such signing would render him ineligible to participate as a student-

athlete in collegiate basketball. To the contrary, they promised him that he could maintain

his eligibility as a student-athlete if he signed their Agreement.




                                            - 16 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 16 of 25
VI.    Mr. Williamson Terminates the Agreement

       48.    After signing the Agreement, Mr. Williamson and his family became aware

of Defendants’ misrepresentations. Mr. Williamson and his family received feedback about

Defendants from contacts in the sports industry. These contacts told Mr. Williamson and

his family that Ms. Ford did not represent some of the individuals she had held herself out

as representing, and that some of her representations as to the nature and scope of her prior

accomplishments as a marketing agent were either grossly exaggerated or untrue. For

example, Ms. Ford had misrepresented the scope of her representation of Usain Bolt,

which, upon information and belief, consisted of serving as one support member of a large

marketing team, rather than as the lead marketing agent. Mr. Williamson and his family

also heard from industry contacts that Ms. Ford did not live up to representations and

promises she made to another NBA player regarding marketing activities to be undertaken

on his behalf. Mr. Williamson also learned that, contrary to Defendants’ representations,

he would be deemed to have forfeited his eligibility as a result of signing the Agreement.

       49.    Mr. Williamson and his family also became aware of the legal deficiencies

in the Agreement under the North Carolina statute.

       50.    In early May, Mr. Williamson’s family called Ms. Ford and instructed her to

cease all efforts to pursue marketing opportunities for Mr. Williamson. Mr. Williamson’s

family confirmed this conversation and repeated this instruction in an e-mail dated May

24, 2019. A copy of this e-mail is attached hereto as Ex. C and incorporated herein by

reference.



                                           - 17 -


      Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 17 of 25
        51.   On May 31, 2019, Mr. Williamson’s family sent a note to Defendants on Mr.

Williamson’s behalf terminating and voiding the Agreement effective immediately. A copy

of this e-mail is attached hereto as Ex. D and incorporated herein by reference.

VII.    Defendants Threaten Mr. Williamson with Litigation

        52.   On June 2, 2019, attorneys for Mr. Williamson sent a letter to Defendants,

attached hereto as Ex. E and incorporated herein by reference (the “Williamson Cease and

Desist Letter”), reiterating that the Agreement was void under the UAAA, and notifying

them that that they should cease and desist from:

              (1) holding yourselves out as Mr. Williamson’s Global Marketing
              Consultant to any and all third parties; (2) holding yourselves out to
              any third party as an agent or representative, in any way, of Mr.
              Williamson; (3) contacting or responding to any third parties on
              behalf of Mr. Williamson; (4) contacting Mr. Williamson (or his
              family) to introduce any endorsement opportunities; (5) overseeing
              any marketing opportunities brought to or available to Mr.
              Williamson; (6) defining, analyzing, or costing the benefit size to Mr.
              Williamson of any endorsement opportunity; (7) recommending to
              Mr. Williamson or his family the negotiation fee parameters for any
              endorsement opportunity; (8) forwarding draft contracts to Mr.
              Williamson or his family to facilitate Mr. Williamson’s review and
              his negotiation of the same with any endorsement entity or third party;
              (8) facilitating or negotiating in any way with any third party any
              contract, endorsement, or opportunity on behalf of Mr. Williamson;
              (9) joining, enabling, or facilitating Mr. Williamson or his family in
              any way in Mr. Williamson’s negotiation of any contract,
              endorsement, or opportunity; (10) negotiating in any way with any
              third party to resolve any problems or disputes between the third party
              and Mr. Williamson; and (11) providing any advice to Mr.
              Williamson or his family on the building of Mr. Williamson’s brand
              domestically or internationally.

        53.   In response, on June 4, 2019, attorneys for Defendants sent a letter stating

that they believed a valid and enforceable contract still exists between the parties based on


                                           - 18 -


       Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 18 of 25
Mr. Williamson’s declaring himself eligible for the NBA draft, and that they are prepared

to seek court intervention, if necessary, to protect their client’s supposed rights (the

“Response Letter”). A copy of the Response Letter is attached hereto as Ex. A and

incorporated herein by reference.

                                       COUNT I
                                (Declaratory Judgment)
                                (Against All Defendants)

       54.    Mr. Williamson re-alleges and incorporates by reference herein the

allegations set forth in Paragraphs 1 through 53 above.

       55.    Mr. Williamson contends that because the Defendants did not hold the proper

certification in the State of North Carolina, the Agreement is void under the UAAA. Mr.

Williamson further contends that the Agreement does not comply with the required form

of the UAAA and is voidable because, at a minimum, it does not include the required notice

provision. Mr. Williamson further contends that he has voided the Agreement. Finally, Mr.

Williamson contends that Defendants have engaged in conduct specifically prohibited

under the UAAA.

       56.    Defendants dispute that the Agreement is void or has been voided.

       57.    Defendants’ position is set forth in their Response Letter.

       58.    By virtue of the foregoing, including Defendants’ explicit threats contained

in their Response Letter, there now exists an actual, justiciable controversy of sufficient

immediacy between Mr. Williamson and Defendants relating to their respective legal

rights, duties, and obligations, which controversy is ripe for adjudication.



                                            - 19 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 19 of 25
      59.    Declaratory relief will resolve the legal issues between the parties pertaining

to the enforceability of the Agreement, and pertaining to Defendants’ conduct in inducing

Mr. Williamson to sign the Agreement.

      60.    Mr. Williamson thus requests a judicial declaration that the Agreement is

void as a matter of law and that Defendants engaged in conduct prohibited by the UAAA.

Alternatively, Mr. Williamson seeks a judicial declaration that Defendants engaged in

conduct prohibited by the UAAA, that the Agreement fails to meet the required form of

contract under the UAAA, is therefore voidable, and that Mr. Williamson voided the

Agreement.

                                     COUNT II
(Violation of North Carolina’s Unfair and Deceptive Trade Practices Act N.C. Gen.
                               Stat. § 75-1.1, et seq.)
                             (Against All Defendants)

      61.    Mr. Williamson re-alleges and incorporates by reference herein the

allegations set forth in Paragraphs 1 through 60 above.

      62.    N.C. Gen. Stat. § 75-1.1 (the “NC UDTPA”) declares unlawful “unfair

methods of competition in or affecting commerce, and unfair or deceptive acts or practices

in or affecting commerce.”

      63.    Defendants’ conduct was in and affecting commerce and constitutes an

unfair or deceptive trade practice under the NC UDTPA.

      64.    Specifically, Defendants’ violation of the UAAA constitutes a per se

violation of the NC UDTPA.




                                          - 20 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 20 of 25
       65.    In addition, Defendants’ material misrepresentations and false promises

during the formation of the Agreement constitute an unfair act or practice prohibited by the

NC UDTPA. Defendants’ actions were immoral, unethical, and unscrupulous.

       66.    Moreover, Defendants’ actions had the capacity and tendency to deceive and

mislead, created the likelihood of deception, and did, in fact, deceive Mr. Williamson.

       67.    Defendants willfully, knowingly, intentionally, and voluntarily engaged in

the aforementioned unfair and deceptive practices.

       68.    As a direct and proximate result of Defendants’ unfair and deceptive

practices, Mr. Williamson has suffered injury, including damage to his reputation as a

result of association with Defendants and the threat of suit by Defendants for damages in

the amount of $100,000,000 or more.

                                     COUNT III
                       (Fraudulent Inducement and Rescission)
                              (Against All Defendants)

       69.    Mr. Williamson re-alleges and incorporates by reference herein the

allegations set forth in Paragraphs 1 through 68 above.

       70.    As alleged above, Defendants made specific and material misrepresentations

to Mr. Williamson and his family that were knowingly false when made, including

statements as to Ms. Ford’s marketing experience and current and past representation of a

number of prominent athletes.

       71.    Defendants made these misrepresentations with the intent to deceive Mr.

Williamson and to induce him to enter into the Agreement.



                                           - 21 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 21 of 25
       72.    Defendants’ misrepresentations were reasonably calculated to deceive Mr.

Williamson.

       73.    Defendants’ representations did in fact deceive Mr. Williamson and induce

him to enter into the Agreement.

       74.    Mr. Williamson reasonably relied on Defendants’ statements in making his

decision to enter into the Agreement.

       75.    If Mr. Williamson had been aware of the falsity of the misrepresentations set

forth by Defendants, he would not have entered into the Agreement.

       76.    As a direct and proximate result of the misrepresentations made by

Defendants, Mr. Williamson has suffered injury, including damage to his reputation as a

result of association with Defendants and the threat of suit by Defendants for damages in

the amount of $100,000,000 or more.

       77.    Mr. Williamson seeks recovery of these damages and requests a judicial

declaration that the Agreement is unenforceable against Mr. Williamson as a matter of law

because it was obtained through fraudulent inducement.

                                PRAYER FOR RELIEF

       WHEREFORE, based upon the foregoing, Mr. Williamson hereby respectfully

requests that the Court:

        a)    Declare that the Agreement is void.

        b)    Declare that the Agreement is unenforceable as a matter of law.




                                          - 22 -


     Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 22 of 25
       c)    Enjoin Defendants from (1) holding themselves out as Mr. Williamson’s

Global Marketing Consultant to any and all third parties; (2) holding themselves out to

any third party as an agent or representative, in any way, of Mr. Williamson; (3) contacting

or responding to any third parties on behalf of Mr. Williamson; (4) contacting Mr.

Williamson (or his family) to introduce any endorsement opportunities; (5) overseeing

any marketing opportunities brought to or available to Mr. Williamson; (6) defining,

analyzing, or costing the benefit size to Mr. Williamson of any endorsement opportunity;

(7) recommending to Mr. Williamson or his family the negotiation fee parameters for any

endorsement opportunity; (8) forwarding draft contracts to Mr. Williamson or his family

to facilitate Mr. Williamson’s review and his negotiation of the same with any

endorsement entity or third party; (8) facilitating or negotiating in any way with any third

party any contract, endorsement, or opportunity on behalf of Mr. Williamson or seeking

to collect any monies owed to Mr. Williamson on his behalf; (9) joining, enabling, or

facilitating Mr. Williamson or his family in any way in Mr. Williamson’s negotiation of

any contract, endorsement, or opportunity; (10) negotiating in any way with any third

party to resolve any problems or disputes between the third party and Mr. Williamson;

and (11) providing any advice to Mr. Williamson or his family on the building of Mr.

Williamson’s brand domestically or internationally.

       d)    Grant to Mr. Williamson all allowable damages and treble damages including

pursuant to N.C. Gen. Stat. § 75-16.




                                          - 23 -


    Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 23 of 25
       e)    Grant to Mr. Williamson all allowable pre-judgment and post-judgment

interest as provided by law.

       f)    Grant to Mr. Williamson reasonable attorneys’ fees and costs.

       g)    Grant to Mr. Williamson such other and further relief as the Court deems just

and appropriate.

                                  [Signatures Follow]




                                         - 24 -


    Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 24 of 25
  This 23rd day of August 2019.


                                      /s/ John R. Wester
                                      John R. Wester
                                      N.C. Bar No. 4660
                                      jwester@robinsonbradshaw.com
                                      Robert E. Harrington
                                      N.C. Bar No. 26967
                                      rharrington@robinsonbradshaw.com
                                      Fitz E. Barringer
                                      N.C. Bar No. 42679
                                      fbarringer@robinsonbradshaw.com

                                      ROBINSON, BRADSHAW & HINSON, P.A.
                                      101 N. Tryon St., Ste. 1900
                                      Charlotte, North Carolina 28246
                                      Telephone: 704.377.2536
                                      Facsimile: 704.378.4000

                                      Jeffrey S. Klein*
                                      Jeffrey.Klein@weil.com

                                      WEIL, GOTSHAL & MANGES LLP
                                      767 Fifth Avenue
                                      New York, NY 10153
                                      Telephone: 212.310.8790
                                      Facsimile: 212.310.8007

                                      *Local Rule 83.1(d) Special Appearance
                                      filed.

                                      Attorneys for Plaintiff




                                  - 25 -


Case 1:19-cv-00593-LCB-JLW Document 14 Filed 08/23/19 Page 25 of 25
